DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 18-28 have been allowed.
	Claims 1-17 have been cancelled.
	All other claims have been cancelled.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record is Uchida, USPAP 2004/0000,135.  Uchida discloses a catalyst degradation determining apparatus calculates a maximum oxygen storage amount of a first catalyst provided in an exhaust pipe, and calculates the temperature of the catalyst occurring during the period of calculation of the maximum oxygen storage amount (calculation period catalyst temperature). On the basis of the maximum oxygen storage amount acquired when the calculation period catalyst temperature is in a predetermined temperature range (learning temperature range), a present-time characteristic value of the first catalyst is determined. If a maximum oxygen storage amount is calculated when the calculation period catalyst temperature is in a temperature range outside the learning temperature range, the apparatus corrects (normalizes) the calculated maximum oxygen storage amount to a maximum oxygen storage amount that is expected to be acquired when the calculation period catalyst temperature is equal to a predetermined temperature (normalization temperature), on the basis of the calculation period catalyst temperature at the time of calculation of the maximum oxygen storage amount, and the characteristic value. On the basis of a result of comparison of the post-normalization maximum oxygen storage amount with a catalyst degradation criterion value, the apparatus determines whether the catalyst has degraded.
Figure 1 of Uchida discloses:

    PNG
    media_image1.png
    935
    647
    media_image1.png
    Greyscale

Figures 13 and 12 of Uchida disclose:

    PNG
    media_image2.png
    699
    627
    media_image2.png
    Greyscale





    PNG
    media_image3.png
    848
    643
    media_image3.png
    Greyscale

Figures 20 and 19 of Uchida disclose:

    PNG
    media_image4.png
    983
    631
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    991
    620
    media_image5.png
    Greyscale

Figure 24 of Uchida discloses:

    PNG
    media_image6.png
    802
    632
    media_image6.png
    Greyscale

Figure 23 of Uchida discloses:

    PNG
    media_image7.png
    726
    647
    media_image7.png
    Greyscale




In regard to claims 21 and 18, Uchida taken either individually or in combination with other prior art of record fails to teach or render obvious a system for a vehicle, comprising: an engine including an intake system and an exhaust system; a mass air flow sensor; an electric machine; and a controller, storing instructions in non-transitory memory that, when executed, cause the controller to: indicate a presence or absence of degradation of the intake system or the exhaust system in response to air flows generated via rotating the engine in a first direction and a second direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pursifull et al. (U.S. patent application publication 2014/0238,370) discloses diagnosing a humidity sensor are provided. One example method comprises adjusting an engine operating parameter based on humidity of a first gas flow measured by a humidity sensor, and indicating degradation of the humidity sensor if a humidity of a second gas flow measured by the humidity sensor is different than an expected humidity. In this way, degradation of the humidity sensor may be indicated if the humidity of the second gas flow measured by the humidity sensor is different than expected.
Asano et al. (U.S. patent 5,564,393) discloses controlling the fuel injection rate of an internal combustion engine in which the formation of a fuel liquid film on interior walls of the fuel intake manifold is compensated by detecting the intake air flow rate to the internal combustion engine, and using it to access a fuel condensation rate table and a fuel evaporation rate table.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHRANG BADII whose telephone number is 571-272-6879.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached at 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 Any response to this action should be mailed to:
		Mail Stop Amendment
        		Commissioner for Patents
       		P.O. Box 1450
        		Alexandria, VA 22313-1450

		or faxed to (571)273-8300
	Hand delivered responses should be brought to 
		United States Patent and Trademark Office
      	 	Customer Service Window
        		Randolph Building
        		401 Dulany Street
        		Alexandria, VA 22314

	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 3600 Customer Service Office whose telephone number is (571) 272-3600.     
/Behrang Badii/
Primary Examiner
Art Unit 3667